fol.M'OI.DZ


                            Denise Bradley
                            Judge, 262nd District Court
                                   1201 Franklin
                               Houston, Texas 77002
                                  (713) 755-6961
                                                          SQUFtT OFCRIMINAL APPSAU
                                                                MAY 07 2015

                       WR-82,619-01 and 86,619-02              MA@0StB.
                                     In the
                         Court of Criminal Appeals
                                   ui lexas



                      Nos. 1055437-Aand 1042235-A
                         In the 262nd District Court
                          of Harris County, Texas

                         Ex parte Edward Hinojosa




                Trial Court's Request for Extension



      The 262nd District Court of Harris County, Texas, with the Honorable

Denise Bradley, moves the Court of Criminal Appeals to grant an extension

of time to resolve the claims in the instant writ and forward the writ record

to the Court pursuant to Rule 73.4.5 and would show the following:

                                       I.


Procedural History


      Edward Hinojosa , the applicant, is confined pursuant to the judgment

and sentence of the 262nd District Court of Harris County, Texas, having
been convicted of delivery of cocaine and bail jumping on June 19, 2006 in

cause numbers 1042235 and 1055437. The applicant entered a guilty plea

without an agreed recommendation in both cases, and the court assessed

punishment at thirty (30) years and ten (10) years confinement in the Texas

Department of Criminal Justice - Institutional Division in the delivery and

bail jumping cases respectively. No direct appeal was filed.

      The applicant petitioned for a writ of habeas corpus on July 30, 2009.

The State was served with the application on August 4, 2009 and the court

signed a motion to designate issues on August 31, 2009. On November 17,

2014, the court signed the State's proposed findings of facts and conclusions

of law recommending that the applicant's writ be dismissed.

      On February 25, 2015, the Court of Criminal Appeals remanded the

case to the trial court to resolve the issues of whether the applicant was

denied effective assistance of trial counsel. The State filed its Amended


Proposed Motion to Designate Issues and Order for Filing Affidavits on

March 9, 2015.

                                     II.


      On March 11, 2015, the 262nd District Court ordered trial counsel,

Matthew Leeper and Jesus Canales, to file affidavits summarizing their

actions as counsel for the applicant and responding to the applicant's
allegations of ineffective assistance. The affidavits were due on March 31,

2015. Pursuant to order for remand, the deadline for the 262nd District Court

to resolve these issues was April 25, 2015. The deadline for forwarding

findings to the Court of Criminal Appeals is May 25, 2015.

      Accordingly, this Court requests additional time in order to resolve

the instant claims, determine whether the applicant is indigent, prepare

proposed findings of fact and conclusions of law for the Court's

consideration.    This Court's request is not intended to unduly delay

proceedings in the instant cause.

                                      III.


      WHEREFORE, PREMISES CONSIDERED, this Court respectfully

requests that the Court of Criminal Appeals allow until July 25, 2015 to

forward the writ record in the instant cause.


      SIGNED this         1frf      day of April, 2015.


                                 VJjmM*
                       ^Denise Bradle
                          262nd District Court
                          Harris County, Texas